In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-19-00041-CR
      ___________________________

   AMANDA JOY WALKER, Appellant

                     V.

          THE STATE OF TEXAS


  On Appeal from the 432nd District Court
         Tarrant County, Texas
       Trial Court No. 1550999D


Before Sudderth, C.J.; Gabriel and Womack, JJ.
  Memorandum Opinion by Dana Womack
                           MEMORANDUM OPINION

      On August 27, 2018, the State charged appellant Amanda Joy Walker with the

possession of a controlled substance, methamphetamine, in the amount of four grams

or more but less than 200 grams. On December 18, 2018, as part of a plea-bargain

agreement, Walker pleaded guilty to the possession of a controlled substance,

methamphetamine, in the amount of one gram or more but less than four grams—a

lesser-included offense of the State’s original charge. The trial court placed Walker on

deferred adjudication community supervision for three years. The trial court also filed

a certification that this is a plea-bargain case, that Walker has no right of appeal, and

that Walker has waived her right to appeal. See Tex. R. App. P. 25.2(d). Walker filed a

timely pro se notice of appeal from the judgment.

      We notified Walker that the trial court had certified that she had no right to

appeal based on the plea-bargain agreement and that we would dismiss the appeal

unless we received a response showing grounds to continue it. See Tex. R. App. P.

25.2(d), 44.3. We have received no response. Additionally, Walker’s court-appointed

attorney has filed a motion to withdraw as Walker’s counsel.

      Rule 25.2 limits the right of appeal in a plea-bargain case to matters that were

raised by written motion filed and ruled upon before trial or to cases in which the

appellant obtained the trial court’s permission to appeal. Tex. R. App. P. 25.2(a)(2).

Here, the trial court’s certification does not show that the trial court granted Walker

permission to appeal, and the record includes no indication that Walker intends to

                                           2
challenge a pretrial ruling on a written motion filed and ruled on before trial.

Accordingly, we dismiss the appeal. See Tex. R. App. P. 25.2(d), 43.2(f); Chavez v.

State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006). We take no action on Walker’s

counsel’s motion to withdraw. See Rogers v. State, No. 02-18-00077-CR, 2019 WL
983732, at *2 (Tex. App.—Fort Worth Feb. 28, 2019, no pet. h.) (mem. op., not

designated for publication) (taking no action on counsel’s motion to withdraw after

determining that trial court had certified that appellant had no right to appeal).




                                                       /s/ Dana Womack
                                                       Dana Womack
                                                       Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: March 14, 2019




                                            3